PER CURIAM.
Appellants challenge a final judgment rendered in favor of the appellee, the appellants’ brother, in a suit seeking rescission of a deed, or in the alternative, establishment of a constructive trust. After a careful review of the record, and consideration of the briefs and argument of counsel, we are of the view that no reversible error occurred, and that the trial court’s findings are supported by the record. Accordingly, the final judgment is AFFIRMED.
SMITH, ALLEN and KAHN, JJ., concur.